260 F.3d 1181 (9th Cir. 2001)
RICHARD DYKSTRA; JULIA DYKSTRA, PETITIONERS-APPELLANTS,v.COMMISSIONER OF INTERNAL REVENUE, RESPONDENT-APPELLEE.
No. 00-70011
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Submitted July 13, 2001*Filed July 25, 2001

Counsel Richard and Julia Dykstra, Pro Se, Escondido, California, for the petitioners-appellants.
Robert L. Baker, United States Department of Justice, Tax Division, for the respondent-appellee.
Appeal from a Decision of the United States Tax Court John J. Pajak, Presiding Tax Court No. 523-99
Before: Jerome Farris, Barry G. Silverman and Richard A. Paez, Circuit Judges.

Per Curiam
OPINION

1
Richard and Julia Dykstra appeal pro se a decision of the Tax Court denying their petition challenging a deficiency of $224 for the 1996 tax year. We have jurisdiction pursuant to 26 U.S.C. §§ 7482. We review de novo the Tax Court's interpretation of Treasury Regulations, see Idaho First Nat'l Bank v. Comm'r, 997 F.2d 1285, 1287 (9th Cir. 1993) (per curiam). We affirm.


2
The Dykstras challenge Treasury Regulation 1.79-3. We have reviewed the enabling statute, 26 U.S.C.§§ 79(c), the statute's legislative history, H.R. Conf. Rep. No. 88-1149 (1964), reprinted in 1964 U.S.C.C.A.N. 1940, 1958-60, and the comments concerning the drafting of the regulation, T.D. 7924, 1984-1 C.B. 23-24. We agree with the Tax Court's determination that the regulation was not arbitrary, capricious, or contrary to the intention of its enabling statute. See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 843-44 (1984); Redlark v. Comm'r, 141 F.3d 936, 93940 (9th Cir. 1998).


3
With respect to the Dykstras' argument that the Tax Court violated their procedural rights in its handling of their case, there is nothing in the record to substantiate their contentions. See Sacks v. Comm'r, 82 F.3d 918, 921 (9th Cir. 1996); Sherman v. United States, 801 F.2d 1133, 1135 (9th Cir. 1986).


4
AFFIRMED.



Notes:


*
 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R. App. P. 34(a)(2).